Citation Nr: 1037693	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a torn anterior cruciate 
ligament (ACL) of the left knee with repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 10, 1983 to October 
3, 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the Veteran's claim of entitlement to 
service connection for a torn ACL of the left knee with repair.

The Veteran testified at a hearing before a Decision Review 
Officer in August 2007.  A transcript of the hearing is of 
record.  The matter was then remanded by the Board in April 2009 
for additional development.  That development has been completed 
and the case is once again before the Board for appellate review.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
torn ACL of the left knee was incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

A torn ACL of the left knee was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in June 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427, 433-34 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
medical opinion obtained in his case is adequate as it was 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman, 19 Vet. App. at 492-93.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498, 
505 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111 (West 2002).  Thus, Veterans are presumed to 
have entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records show that upon entrance 
into the Army in 1983, the Veteran indicated that he had 
"muscles tightened up [at] age 12 1/2 Nebraska general hospital in 
left knee stitches."  An examining physician indicated that the 
Veteran "tore muscles of left leg below knee (motorcycle 
accident) - no residuals.  Has played football, etc. since 
without problems." The Veteran's induction examination report 
noted a scar on the Veteran's left knee.  

A September 1983 service treatment report indicated that the 
Veteran had an "old well healed scar medial aspect" on his left 
knee but noted no other abnormalities.  A September 1983 X-ray 
report of the left leg showed no fractures or callus.  The 
Veteran's service treatment records reflect many examinations for 
shin splints in both legs, but no complaints of knee injuries.
 
After separation from service, in January 2006, the Veteran had a 
private medical examination of his left knee.  The examiner noted 
that the Veteran had a history of injuring his left knee in a 
motorcycle accident 25 years ago when "[h]e had a repair of his 
MCL and debridement of a torn ACL."  The Veteran reported a re-
injury of his knee after about five years later when he "was 
felt to have a locked medial meniscus tear."  The examiner noted 
that the Veteran reported a twisting injury to his left knee six 
weeks prior to the visit.  The impression was "[c]hronic ACL 
deficient left knee with probable medial and lateral menisci 
tears."

A February 2006 private medical operative report stated that the 
operative diagnosis was "1. Chronic left anterior cruciate 
ligament tear.  2. Bucket-handle left medial meniscus tear.  3. 
Painful nodule, left knee."  The report noted that that the 
procedures performed were partial left medical meniscectomy, left 
anterior cruciate ligament reconstruction with quadruple 
hamstring allograft, and excision of mass, left knee.

A February 2006 private medical post-operative report stated that 
all wounds were well healed with no evidence of infection.  The 
examiner noted "fairly good stability of [the] knee although it 
is a bit difficult to assess."

In a March 2006 VA shin examination, the Veteran reported 
continual left knee problems stating "he was off his leg for 
about eight months to one year" after leaving military service.  
The Veteran reported dislocating his left knee while climbing a 
ladder for construction work in 1984-1985 and "was manipulated 
to put it back in place."  The examiner noted a diagnosis of 
"[r]e-injury to the left knee about 5 years after his motorcycle 
accident resulting in a locked medial meniscus tear.  Re-injury 
to L[eft] knee in about December 2005 leading to his ACL 
reconstruction in 2006." The examiner noted "[n]o diagnosis of 
an acute knee injury or condtion [sic] is recorded in his service 
medical record. The [V]eteran's current disability is related to 
his L[eft] knee ligament injuries occurring prior to and after 
his military service."

In a November 2006 statement, the Veteran reported that he did 
not have any problems with his left knee prior to entering 
service.  The Veteran stated that "as the physical activity to 
include running, marching and prolonged standing [he] started to 
have problem with it so [he] feel[s] [his] left knee condition 
was aggravated by . . .  active military service." 

At an August 2007 hearing before a Decision Review Officer the 
Veteran testified that during a training exercise in service he 
jumped off a bank and heard a loud pop in his knee, was taken 
away on a stretcher, and went to the infirmary the next day.  The 
Veteran stated that there was no swelling in his knee; however, 
he experienced excruciating pain and was processed out of the 
military.  The Veteran reported that it took five or six months 
before he was able to walk on his leg after that incident.  The 
Veteran reported that prior to service he was involved in a 
motorcycle accident when he was in eighth grade, but after 
surgery for that injury was able to wrestle, water ski, snow ski, 
and play football.  The Veteran reported receiving treatment from 
two additional private physicians and stated that he would 
attempt to obtain reports and records from these sources.

An August 2009 VA knee examination report stated that the 
Veteran's claims file and medical records were reviewed.  The 
examiner provided a thorough discussion of the Veteran's 
pertinent service and post-service medical records.  The examiner 
noted that on physical examination the Veteran was "ambulatory 
with an antalgic gait because of his left knee."  The examiner 
noted a long wide scar on the Veteran's knee and "three separate 
arthroscopic scars which are 3/8" round."  The diagnosis was 
"left knee injury with surgical repair of a medial collateral 
ligament and reconstruction of anterior cruciate ligament."  The 
examiner concluded that there was:

no evidence for a left knee disability existing when 
the [V]eteran entered into military service.  It is 
difficult to relate the [V]eteran's current left knee 
disability to his active duty military service in 
1983 when there is documentation of an acute injury 
occurring approximately 8 weeks before surgical 
treatment of his left knee in 2006.  

It is not at least as likely as not that the 
[V]eteran's current left knee disability is related 
to his active duty military service . . ..

The medical evidence of record does not show that the Veteran's 
currently diagnosed left knee disorder is related to military 
service.  The Veteran's service treatment records do not reflect 
any left knee pain or injury during service and there is no 
medical evidence of record of the current diagnosis of a torn ACL 
prior to January 2006, over 23 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).

In addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed left knee disorder to military 
service.  Here, the Veteran's service treatment records indicate 
an injury to his left knee prior to service, but no disability 
was found at that time.  Specifically, the service treatments 
records state that there were no residuals to the injury and that 
the Veteran played football.  Therefore, the presumption of 
soundness was not rebutted.  Moreover, the service treatment 
records do not contain any evidence of injuries to the left knee 
during service.  The March 2006 VA shin examination noted that 
the Veteran's disability was related to his injuries occurring 
before and after service.  The August 2009 VA examiner stated 
that it was difficult to relate the injury to service when there 
was evidence of injury several weeks prior to the Veteran's knee 
surgery and that it was not as least likely as not that the 
injury was related to military service.  The examiner's opinion 
is uncontradicted.

With respect to the Veteran's own contentions that his left knee 
disorder is related to military service, a layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  The Veteran's statements, 
however, are competent evidence as to what symptoms he 
experienced with regard to his left knee during and after service 
discharge.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record reflects that the Veteran 
reported several knee injuries prior and subsequent to service: a 
left knee injury due to a motorcycle accident prior to service, 
an injury while climbing a ladder in 1984 or 1985, and an injury 
while stepping on a pipe in 2006.  The Veteran also reported 
hearing a pop in his left knee while jumping off a bank during 
service.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In this case, the Board finds the Veteran's contentions regarding 
the etiology of his left knee disorder are of little probative 
weight given his lack of demonstrated medical expertise.  The 
Board finds that the greatest probative weight should be accorded 
the 2009 VA examiner's opinion which does not establish a 
relationship between the Veteran's left knee disorder and his 
military service because of subsequent injuries incurred.  In 
this regard, the Board finds the 2009 examiner's opinion 
probative because it was based on a review of the claims file and 
provided a well-supported medical opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).

Accordingly, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed left knee disorder 
to military service.  As such, service connection for the 
Veteran's left knee disorder is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable doubt.  
However, as there is no competent medical evidence of record that 
relates the Veteran's currently diagnosed left knee disorder to 
military service, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also 38 C.F.R. 
§ 3.102 (2009) (when considering application of the benefit- of-
the-doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).




ORDER

Entitlement to service connection for a torn ACL of the left knee 
with repair is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


